DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/2022 has been entered.

Response to Amendment
The Amendment filed on 5/4/2022 has been entered. Claims 1-3, 6-9, 20, 21, 23, 25 and 28-33 remain pending in the application. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1, line 1, Replace “Analyzer” with --An analyzer--.
Claim 2, line 1, Replace “Analyzer” with --The analyzer--.
Claim 3, line 1, Replace “Analyzer” with --The analyzer--.
Claim 6, line 1, Replace “Analyzer” with --The analyzer--.
Claim 7, line 1, Replace “Analyzer” with --The analyzer--.
Claim 8, line 1, Replace “Analyzer” with --The analyzer--.
Claim 9, line 1, Replace “Analyzer” with --The analyzer--.
Claim 20, line 1, Replace “Analyzer” with --The analyzer--.
Claim 20, line 1, Replace “24” with --21--.
Claim 21, line 1, Replace “Analyzer” with --An analyzer--.
Claim 23, line 1, Replace “Analyzer” with --The analyzer--.
Claim 25, line 1, Replace “Analyzer” with --An analyzer--.
Claim 28, line 1, Replace “Analyzer” with --The analyzer--.
Claim 29, line 1, Replace “Analyzer” with --An analyzer--.
Claim 30, line 1, Replace “Analyzer” with --The analyzer--.
Claim 31, line 1, Replace “Analyzer” with --The analyzer--.
Claim 32, line 1, Replace “Analyzer” with --The analyzer--.
Claim 33, line 1, Replace “Analyzer” with --The analyzer--.

Allowable Subject Matter
Claims 1-3, 6-9, 20, 21, 23, 25 and 28-33 are allowed.
The following is an examiner’s statement of reasons for allowance: The reasons as stated in applicant’s arguments filed on 5/4/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796